Title: To George Washington from Gilbert Simpson, 1 October 1773
From: Simpson, Gilbert
To: Washington, George



Sr
Youghagahanay [Pa.], October the 1: 1773

This is To Let you know That I have paid your money To Capt. Crawford who says it has been alreydey paid and I have Found all my affairs out heare well but very hard seet To Get any Carpenters work don and seems as hard seet To Get wagons To move me out and very dear if I Geet aney and I am affraid I shall not Com down before you seet out for Williamsburg but as our out Goings is Great at First I hope in almighty God the inCom Will be Great at Last and I Sr beg you would Leeve money To support The parnership at present For as yet I do nont know how money will stand with me unteel I Return home For I Expect To be under nesessaty to Credet out the Greatest part of my affairs at home For sum months and Sr pray let me have Two Negros of the kind I wrot To you For and Sr please To Leeve The money For the mill For I believe ther is no dout of her Going Teen months out of Twelve and I shall want 5000 Nails and Eight bushels of salt Four of Fine and Fore Cors I Should be very glad To see you but my being disapointed of geting Carpenters has put me To a Great unplus but I do Expect To be down by the 20 of the month and shall bring you Letters From Capt. Crawford so Sr I Remand your humble Servant

Gilbt Simpson

